COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-16-00282-CV


Musa (“Moses”) N. Musallam                 §    From the 67th District Court

                                           §    of Tarrant County (067-266677-13)
v.
                                           §    August 3, 2017

Amar B. Ali                                §    Opinion by Justice Gabriel

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Musa (“Moses”) N. Musallam shall bear

the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Lee Gabriel
                                           Justice Lee Gabriel